Exhibit 10.29

 

SECURITIES PURCHASE AGREEMENT

 

This SECUITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 28, 2019,
by and between Ironclad Encryption Corporation, a Delaware corporation, with
headquarters located at One Riverway, 777 South Post Oak Lane, Houston, TX 77056
(the “Company”), and GW Holdings Group, LLC, a New York limited liability
company with its executive offices located at 137 Montague Street, Suite 291,
Brooklyn, NY 11201 (the “Buyer”).

 

WHEREAS:

 

A.The Company and the Buyer are executing and delivering this Agreement
inreliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”);  

 

B.Buyer desires to purchase and the Company desires to issue and sell, upon
theterms and conditions set forth in this Agreement two 12% convertible
promissory notes of the Company, in the form attached hereto as Exhibit A and B
in the aggregate principal amount of $172,500.00 (each in the amount of
$86,250.00 plus interest and penalties if any become due and payable on March
28, 2020, (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, collectively the “Notes”), convertible into shares of common stock,
$0.001 par value per share, of the Company (the “Common Stock”), upon the terms
and subject to the limitations and conditions set forth in such Note.   

 

C.The Buyer wishes to purchase, upon the terms and conditions stated in
thisAgreement, such principal amount of Note as is set forth immediately below
its name on the signature pages hereto; and  

 

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

 

1.Purchase and Sale of Note. 

 

a.Purchase of Note.  On the Closing Date (as defined below), theCompany shall
issue and sell to the Buyer and the Buyer agrees to purchase from the Company
such principal amount of the Note as is set forth immediately below the Buyer’s
name on the signature pages hereto.  

 

b.Form of Payment.  On the Closing Date (as defined below), the (A)Buyer shall
pay the purchase price for the Note to be issued and sold to it at the Closing
(as defined below) (the “Purchase Price”) by wire transfer of immediately
available funds to the Company, in accordance with the Company’s written wiring
instructions, against delivery of the Note in the principal amount equal to the
Purchase Price as is set forth immediately below the Buyer’s name on the
signature pages hereto and (B) the Company shall deliver such duly executed Note
on behalf of the Company, to the Buyer, against delivery of such Purchase Price
and Buyer Note.   

 

c.Closing Date.  The date and time of the first issuance and sale of theNote
pursuant to this Agreement (the “Closing Date”) shall be on or about March 28,
2019, or such other mutually agreed upon time.   

--------------------------------------------------------------------------------



 

 

2.Buyer’s Representations and Warranties.  The Buyer represents andwarrants to
the Company that:  

 

a.Investment Purpose.  As of the date hereof, the Buyer is purchasingthe Note
and the shares of Common Stock issuable upon conversion of or otherwise pursuant
to the Note, such shares of Common Stock being collectively referred to herein
as the “Conversion Shares” and, collectively with the Note, the “Securities”)
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.  

 

b.Accredited Investor Status.  The Buyer is an “accredited investor”as that term
is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).  

 

c.Reliance on Exemptions.  The Buyer understands that theSecurities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.  

 

d.Information.  The Buyer and its advisors, if any, have been, and forso long as
the Note remain outstanding will continue to be, furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer or its advisors. The Buyer and its advisors, if any, have been, and
for so long as the Note remain outstanding will continue to be, afforded the
opportunity to ask questions of the Company. Notwithstanding the foregoing, the
Company has not disclosed to the Buyer any material nonpublic information and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to the Buyer.  Neither
such inquiries nor any other due diligence investigation conducted by Buyer or
any of its advisors or representatives shall modify, amend or affect Buyer’s
right to rely on the Company’s representations and warranties contained in
Section 3 below.  The Buyer understands that its investment in the Securities
involves a significant degree of risk. The Buyer is not aware of any facts that
may constitute a breach of any of the Company's representations and warranties
made herein.  

 

e.Governmental Review.  The Buyer understands that no UnitedStates federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.  

 

f.Transfer or Re-sale.  The Buyer understands that (i) the sale or re-sale of
the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b)the Buyer shall have delivered to the Company,
at the cost of the Buyer, an opinion ofcounsel that shall be in form, substance
and scope customary for opinions of counsel incomparable transactions to the
effect that the Securities to be sold or transferred may besold or transferred
pursuant to an exemption from such registration, which opinion shallbe accepted
by the Company, (c) the Securities are sold or transferred to an “affiliate”
(asdefined in Rule 144 promulgated under the 1933 Act (or a successor rule)
(“Rule 144”)) ofthe Buyer who agrees to sell or otherwise transfer the  

--------------------------------------------------------------------------------



Securities only in accordance withthis Section 2(f) and who is an Accredited
Investor, (d) the Securities are sold pursuant toRule 144, or (e) the Securities
are sold pursuant to Regulation S under the 1933 Act (or asuccessor rule)
(“Regulation S”), and the Buyer shall have delivered to the Company, at thecost
of the Buyer, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by theCompany; (ii) any sale of such Securities made in reliance on
Rule 144 may be made only inaccordance with the terms of said Rule and further,
if said Rule is not applicable, any re-saleof such Securities under
circumstances in which the seller (or the person through whom thesale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act)may
require compliance with some other exemption under the 1933 Act or the rules
andregulations of the SEC thereunder; and (iii) neither the Company nor any
other person isunder any obligation to register such Securities under the 1933
Act or any state securitieslaws or to comply with the terms and conditions of
any exemption thereunder (in eachcase).  Notwithstanding the foregoing or
anything else contained herein to the contrary, theSecurities may be pledged as
collateral in connection with a bona fide margin account orother lending
arrangement.

 

g.Legends.  The Buyer understands that the Note and, until such timeas the
Conversion Shares have been registered under the 1933 Act may be sold pursuant
to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Conversion Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):  

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected.  The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, which is consistent with
applicable law, within 3 business days, it will be considered an Event of
Default under the Note.

 

h.Authorization; Enforcement. This Agreement has been duly and validly
authorized.  This Agreement has been duly executed and delivered on behalf of
the Buyer, and this Agreement constitutes  

--------------------------------------------------------------------------------



a valid and binding agreement of the Buyer enforceable in accordance with its
terms.

 

i.Residency.  The Buyer is a resident of the jurisdiction set forthimmediately
below the Buyer’s name on the signature pages hereto.  

 

j.No Short Sales.  Buyer, its successors and assigns, agree that, so longas the
Note remains outstanding, the Buyer shall not enter into or effect “short sales”
of the Common Stock or hedging transaction which establishes a short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that, upon delivery of a Conversion Notice by the Buyer, the Buyer
immediately owns the shares of Common Stock described in the Conversion Notice
and any sale of those shares issuable under such Conversion Notice would not be
considered short sales.    

 

3.Representations and Warranties of the Company.  The Companyrepresents and
warrants to the Buyer that:  

 

a.Organization and Qualification.  The Company and each of itssubsidiaries, if
any, is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, with full power
and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  

 

b.Authorization; Enforcement.  (i) The Company has all requisitecorporate power
and authority to enter into and perform this Agreement, the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement and the Note by the Company and the consummation
by it of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Note and the issuance and reservation for
issuance of the Conversion Shares issuable upon conversion or exercise thereof)
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.  

 

c.Issuance of Shares.  The Conversion Shares are duly authorizedand reserved for
issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.  

 

d.Acknowledgment of Dilution.  The Company understands andacknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of the Note.  The Company further acknowledges
that its obligation to issue Conversion Shares upon conversion of the Note in
accordance with this Agreement, the Note is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.  

 

e.No Conflicts.  The execution, delivery and performance of thisAgreement, the
Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance of the Conversion Shares) will not (i)  

--------------------------------------------------------------------------------



conflict with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its subsidiaries is a party, or (iii)  result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect).  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company is not in violation of the listing requirements of the Over-the-Counter
Quotations Bureau (the “OTCQB”) and does not reasonably anticipate that the
Common Stock will be delisted by the OTCQB in the foreseeable future, nor are
the Company’s securities “chilled” by FINRA. The Company and its subsidiaries
are unaware of any facts or circumstances, which might give rise to any of the
foregoing.   

 

f.Absence of Litigation.  Except as disclosed in the Company’s publicfilings,
there is no action, suit, claim, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the Company or any of its subsidiaries,
threatened against or affecting the Company or any of its subsidiaries, or their
officers or directors in their capacity as such, that could have a material
adverse effect.  Schedule 3(f) contains a complete list and summary description
of any pending or, to the knowledge of the Company, threatened proceeding
against or affecting the Company or any of its subsidiaries, without regard to
whether it would have a material adverse effect.  The Company and its
subsidiaries are unaware of any facts or circumstances, which might give rise to
any of the foregoing.  

 

g.Acknowledgment Regarding Buyer’s Purchase of Securities.  TheCompany
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchasers with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’s purchase of the Securities.  The Company further represents to
the Buyer that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.  

 

h. No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer.  The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities
(past, current or future) for purposes of any shareholder approval provisions
applicable to the Company or its securities.  

  

i. Title to Property.  The Company and its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(i) or in the Company’s public
filings or such as would not have a material adverse effect. Any real property
and facilities held under lease by the  

--------------------------------------------------------------------------------



Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not have a material adverse
effect.

 

j. Bad Actor.  No officer or director of the Company would be disqualified under
Rule 506(d) of the Securities Act as amended on the basis of being a "bad actor"
as that term is established in the September 19, 2013 Small Entity Compliance
Guide published by the Securities and Exchange Commission.  

 

k. Breach of Representations and Warranties by the Company.  If the Company
breaches any of the representations or warranties set forth in this Section 3 in
any material respect, and in addition to any other remedies available to the
Buyer pursuant to this Agreement, it will be considered an Event of default
under the Note.  

 

4. COVENANTS.  

 

a. Expenses.  At the Closing, the Company shall reimburse Buyer for expenses
incurred by them in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and the other agreements to be
executed in connection herewith (“Documents”), including, without limitation,
reasonable attorneys’ and consultants’ fees and expenses, transfer agent fees,
fees for stock quotation services, fees relating to any amendments or
modifications of the Documents or any consents or waivers of provisions in the
Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents.  When
possible, the Company must pay these fees directly, otherwise the Company must
make immediate payment for reimbursement to the Buyer for all fees and expenses
immediately upon written notice by the Buyer or the submission of an invoice by
the Buyer. The Company’s obligation with respect to this transaction to
reimburse Buyer’s expenses shall be $3,750 in legal fees, which shall be
deducted from the Note when funded.  

 

b.Listing.  The Company shall promptly secure the listing of theConversion
Shares upon each national securities exchange or automated quotation system, if
any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and, so long as the Buyer owns any of the Securities, shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Conversion Shares from time to time issuable upon conversion of
the Note.  The Company will obtain and, so long as the Buyer owns any of the
Securities, maintain the listing and trading of its Common Stock on the OTCQB,
OTC Pink, or any equivalent replacement exchange, the Nasdaq National Market
(“Nasdaq”), the Nasdaq SmallCap Market (“Nasdaq SmallCap”), the New York Stock
Exchange (“NYSE”), or the American Stock Exchange (“AMEX”) and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such exchanges, as applicable.  The Company shall promptly provide to the Buyer
copies of any notices it receives from the OTCQB, OTC Pink, and any other
exchanges or quotation systems on which the Common Stock is then listed
regarding the continued eligibility of the Common Stock for listing on such
exchanges and quotation systems.  

 

c.Corporate Existence.  So long as the Buyer beneficially owns anyNote, the
Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed for trading on the OTC Pink, OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or
AMEX.  

--------------------------------------------------------------------------------



 

 

d.No Integration.  The Company shall not make any offers or sales ofany security
(other than the Securities) under circumstances that would require registration
of the Securities being offered or sold hereunder under the 1933 Act or cause
the offering of the Securities to be integrated with any other offering of
securities by the Company for the purpose of any stockholder approval provision
applicable to the Company or its securities.  

 

e.Registration Rights.  The Borrower will use best efforts to includeon the next
registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of the Note(s) represented by this Agreement.  The
Borrower has NO obligation to register any shares issuable upon conversion of
the Note(s).  

 

f. Breach of Covenants.  If the Company breaches any of the covenants set forth
in this Section 4 in any material respect and such breach remains uncured for a
period of five (5) business days following receipt of written notice thereof,
and in addition to any other remedies available to the Buyer pursuant to this
Agreement, it will be considered an event of default under the Note.  

 

5. Governing Law; Miscellaneous.  

 

a. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state
and county of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Buyer waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision, which may prove invalid or unenforceable under any law, shall not
affect the validity or enforceability of any other provision of any agreement.
 Each party hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.  

 

b. Counterparts; Signatures by Facsimile or PDF.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party.  This Agreement, once executed by a party, may be delivered to the other
party hereto by facsimile or PDF transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.  

--------------------------------------------------------------------------------



 

c.Headings.  The headings of this Agreement are for convenience ofreference only
and shall not form part of, or affect the interpretation of, this Agreement.  

 

d.Severability.  In the event that any provision of this Agreement isinvalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.  

 

e.Entire Agreement; Amendments.  This Agreement and theinstruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Company and the majority in interest of the Buyer.  

 

f.Notices.  All notices, demands, requests, consents, approvals, andother
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:    

 

If to the Company, to:

 

Ironclad Encryption Corporation

One Riverway

777 Post Oak Lane

Houston TX, 77056

Attn: James McGraw, CEO

 

If to the Buyer:

 

GW Holdings Group, LLC

137 Montague Street, Suite 291

Brooklyn, NY 11201

Attn: Manager  

 

Each party shall provide notice to the other party of any change in address.

 

g.Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  Neither the Company
nor the Buyer shall assign this  

--------------------------------------------------------------------------------



Agreement or any rights or obligations hereunder without the prior written
consent of the other.  Notwithstanding the foregoing, the Buyer may assign its
rights hereunder to any person that purchases Securities in a private
transaction from the Buyer or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

 

h.Third Party Beneficiaries.  This Agreement is intended for thebenefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.  

 

i.Survival.  The representations and warranties of the Company andthe agreements
and covenants set forth in this Agreement shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer.  The Company agrees to indemnify and hold harmless the Buyer and all
their officers, directors, employees and agents for loss or damage arising as a
result of or related to any breach or alleged breach by the Company of any of
its representations, warranties and covenants set forth in this Agreement or any
of its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.  

 

j.Further Assurances.  Each party shall do and perform, or cause tobe done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.  

 

k.No Strict Construction.  The language used in this Agreement willbe deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  

 

l.Remedies.  The Company acknowledges that a breach by it of itsobligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.
 

--------------------------------------------------------------------------------



 

 

 

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

 

 

Picture 1 [ex10291.jpg] 

 

GW Holdings Group, LLC

 

  /s/ Noah Weinstein

By: __________________________________

Noah Weinstein

Managing Member

 

 

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

Aggregate Principal Amount of Notes: $172,500.00

 

Convertible Note $86,250.00, less $7,500.00 OID, Less $3,750.00 in legal fees,
attached in Exhibit A, hereto

 

Convertible Note $86,250.00, less $7,500.00 OID, Less $3,750.00 in legal fees,
attached in Exhibit B, hereto

--------------------------------------------------------------------------------



EXHIBIT A

144 NOTE - $86,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

144 NOTE - $86,250

 

 